322 F.2d 476
UNITED SERVICES AUTOMOBILE ASSOCIATION, Appellant,v.Edwin HOWE, Russell S. Johnson, Joseph W. Johnson and GreatNorthern Insurance Company, Appellees.
No. 17344.
United States Court of Appeals Eighth Circuit.
Sept. 23, 1963, Rehearing Denied Oct. 21, 1963.

Peter F. Walstad, Minneapolis, Minn., made argument for appellant; Clarance Hagglund, Minneapolis, Minn., on the brief.
J. W. Cragg, minneapolis, Minn., made argument for Great Northern Ins. Co. and was on the brief.
Before SANBORN and MATTHES, Circuit Judges, and ROBINSON, District judge.
PER CURIAM.


1
This appeal was taken out of time and is without merit.  The motion of the appellees to dismiss the appeal is granted.  Appeal dismissed.